FILED
                            NOT FOR PUBLICATION                             JUL 20 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10271

               Plaintiff - Appellee,             D.C. No. 2:06-CR-00376-JAM

  v.
                                                 MEMORANDUM *
JAIME ZAZUETA MIRANDA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Jaime Zazueta Miranda appeals from the 168-month sentence imposed

following his guilty-plea conviction for conspiracy to possess with intent to

distribute and distribute methamphetamine, in violation of 21 U.S.C. §§ 846,

841(a)(1). We have jurisdiction under 28 U.S.C. § 1291, and we dismiss based on

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the valid appeal waiver.

      Miranda contends that the appeal waiver contained in his plea agreement is

unenforceable. Our review of the agreement indicates that the waiver

unambiguously encompasses Miranda’s challenge to his sentence. See United

States v. Jeronimo, 398 F.3d 1149, 1154 (9th Cir. 2005). Miranda’s contention

that the waiver was not knowing and voluntary because the plea colloquy was

deficient is belied by the record. See id. at 1154-55.

      We decline to consider on direct appeal Miranda’s challenge to the validity

of his guilty plea based on ineffective assistance of counsel. See id. at 1155-56.

      DISMISSED.




                                           2                                   09-10271